DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 11: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that determines if a transaction is properly accepted or rejected. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of navigate to a first investment interface on a network provided by an investment system, the investment system publishing on the first investment interface a first particular loan opportunity among a plurality of different loan opportunities, the first particular loan opportunity being based on first loan terms and first property information, the plurality of different loan opportunities being searchable through an interface provided by the investment system, the first property information identifying a property to secure a first loan of the first particular loan opportunity, the first particular loan opportunity being an opportunity to invest in the first loan and no other loans, the first terms being agreed upon by a first property owner seeking the first loan, the investment system having assessed a first value of the first property based, at least in part, on the property information of the first property; provide a first query to seek loan opportunities; receive different loan opportunities of the plurality of different loan opportunities based on the first query; provide a selection of the first particular loan opportunity from the different loan opportunities; in response to the selections of the first particular loan opportunity from the plurality of different loan opportunities, receive details of the first particular loan opportunity 64TELL-0001.USO3including at least some of the property information identifying the first property and receiving an indication of a second commitment to invest by a second investor of a second investor system in the first particular loan opportunity, the first investor system and the second investor system being remote from each other and operated by a first investment entity and a second investment entity, respectively; provide a first commitment from the first investor system to partially fund a first partial funding of a loan amount associated with the first particular loan opportunity, a second commitment from the second investor system being already provided to the investment system to partially fund a second partial funding of the loan amount associated with the first particular loan opportunity; receive an indication that a first loan is to be provided to the first property owner when the loan amount associated with the first particular loan opportunity is completely funded; and receive distributions, every day, of daily returns, a first amount of the daily returns of the first investor being based on an amount of the first partial funding of the loan amount of the first loan.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “first investment interface,”, “system,” “first and second investment entity,” and “interface” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  For example, but for the “classical computer” language, the claims encompasse the user transmitting information, receiving information, and analyzing the information based on attributes.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing and querying data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (memory) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1 and 21.  Furthermore, the dependent claims 2-10, and 12-20 do not resolve the issues raised in the independent claim 11.
Claim 2 recites receiving distributions of daily returns of the first investor on the first day that a loan associated with the first particular loan opportunity is provided.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites  receiving an agreement to be signed by the first investor, second investor, and entity operating the investment system to agree to fund the loan and receive distributions, the agreement being populated based on an identity of the first property owner, an identity of the first investing entity, an identity of the second investing entity, the loan amount, the first loan terms, and the first property information to create a first agreement; and providing a signed copy of the agreement to the investment system.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites navigating, by the first investor system, to the first investment interface on the network provided by the investment system, the investment system publishing a second particular loan opportunity of the plurality of loan opportunities, the second particular loan opportunity being for a second loan secured by second property owned by a second property owner of a second property owner system, second property information identifying the second property, the second property owner system being remote from the investment system and the first property owner system, the first property owner being different than the second property owner, the second particular loan opportunity being an opportunity to invest in the second loan and no other loans, second terms being agreed upon by a second property owner seeking the second loan, the investment system having assessed a second value of the second property based, at least in part, on the property information of the second property; providing, from the first investor system, a second query to seek loan opportunities; receiving different loan opportunities of the plurality of different loan opportunities based on the second query;  62TELL-0001.USO3providing a selection of the second particular loan opportunity from the different loan opportunities; in response to the selections of the second particular loan opportunity from the plurality of different loan opportunities by the first investor system, receiving details of the second particular loan opportunity including at least some of the property information identifying the second property to the first investor system; providing a second commitment from the first investor system to partially fund a first partial funding of a loan amount associated with the second particular loan opportunity; receiving an indication that a second loan is to be provided to the second property owner when the loan amount associated with the second particular loan opportunity is completely funded; and receiving distributions, every day, of daily returns of the first investor, a second amount of the daily returns of the first investor being based on an amount of the first partial funding of the loan amount of the second loan.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites wherein the investment system provides instructions over the network to a financial institution to distribute the daily returns.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.

Claim 6 recites wherein receiving distributions, every day, of daily returns, comprises receiving distributions, every day, of daily returns from a financial institution that received instructions from the investment system to provide the daily returns.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites wherein a facilitating entity that operates the investment system registers the first loan as a sole debtor.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites authenticating the first property owner of the first property owner system, the first investor of the first investor system, and the second investor; providing a communication channel among the first property owner system, the first investor system, and the second investor system for communication over the network; creating a secure record of communication in the communication channel among the first property owner system, the first investor system, and the second investor system;  63TELL-0001.USO3providing a second query for the secure record from the first investor system; and receiving the secure record upon authentication of the second query.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites providing an encryption key to determine if the first investor is authorized to receive the secure record.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites navigating to a dashboard viewable by the first investor system over the network, the dashboard indicating daily payments made and future daily payments for any number of loans funded by the first investor entity using the investment system.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites receive distributions of daily returns by the first investor on the first day that a loan associated with the first particular loan opportunity is provided.  These limitations are also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 13 recites receive an agreement to be signed by the first investor, second investor, and entity operating the investment system to agree to fund the loan and receive distributions, the agreement being populated based on an identity of the first property owner, an identity of the first investing entity, an identity of the second investing entity, the loan amount, the first loan terms, and the first property information to create a first agreement; and provide a signed copy of the agreement to the investment system.  These limitations are also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 14 recites   65TELL-0001.USO3navigate to the first investment interface on the network provided by the investment system, the investment system publishing a second particular loan opportunity of the plurality of loan opportunities, the second particular loan opportunity being for a second loan secured by second property owned by a second property owner of a second property owner system, second property information identifying the second property, the second property owner system being remote from the investment system and the first property owner system, the first property owner being different than the second property owner, the second particular loan opportunity being an opportunity to invest in the second loan and no other loans, second terms being agreed upon by a second property owner seeking the second loan, the investment system having assessed a second value of the second property based, at least in part, on the property information of the second property; provide, from the first investor system, a second query to seek loan opportunities; receiving different loan opportunities of the plurality of different loan opportunities based on the second query; provide a selection of the second particular loan opportunity from the different loan opportunities; in response to the selections of the second particular loan opportunity from the plurality of different loan opportunities by the first investor system, receive details of the second particular loan opportunity including at least some of the property information identifying the second property to the first investor system; provide a second commitment from the first investor system to partially fund a first partial funding of a loan amount associated with the second particular loan opportunity; receive an indication that a second loan is to be provided to the second property owner when the loan amount associated with the second particular loan opportunity is completely funded; and receive distributions, every day, of daily returns, a second amount of the daily returns of the first investor being based on an amount of the first partial funding of the loan amount of the second loan.  These limitations are also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 15 recites wherein the investment system provides instructions over the network to a financial institution to distribute the daily returns.  These limitations are also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 16 recites wherein receiving, every day, daily returns comprises the investment system providing instructions over the network to the financial institution to provide the daily returns to the first investor.  These limitations are also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 17 recites wherein a facilitating entity that operates the investment system registers the first loan as a sole debtor.  These limitations are also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 18 recites authenticate the first property owner of the first property owner system, the first investing entity of the first investor system, and the second investing entity of the second investor system; provide a communication channel among the first property owner system, the first investor system, and the second investor system for communication over the network; create a secure record of communication in the communication channel among the first property owner system, the first investor system, and the second investor system; receive a second query for the secure record from a requestor, the requestor being the first property owner system, the first investor system, or the second investor system; authenticate the second query; and provide the secure record upon authentication of the second query.  These limitations are also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 19 recites wherein authenticating the second query comprises providing an encryption key to determine if the first investor is authorized to receive the secure record.  These limitations are also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 20 recites navigate to a dashboard viewable by the first investor system over the network, the dashboard indicating daily payments made and future daily payments for any number of loans funded by the first investor using the investment system.   These limitations are also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
Applicant contends that the currently recited claim limitations, particularly “in real-time,” cannot be performed in the mind.  Examiner disagrees.  Real-time and acceptance do not make the claims any less abstract.  The claims themselves are capable of being performed in the human mind, as evidenced by the pen and paper test.  
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). 
The currently recited claims are also not integrated into a practical application.  Unlike Banc, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts. Therefore, based on the similarity of the concept described in this claim to abstract idea identified by the courts, claim 1 is directed to an abstract idea (Step 2A: Yes).  The court also emphasized that the "directed to" inquiry applies a filter to claims, when interpreted in view of the specification, based on whether their character as a whole is directed to a patent ineligible concept. The Federal Circuit cautioned against describing a claim at a high level of abstraction untethered from the language of the claim when determining the focus of the claimed invention.  
Further, in Enfish, the court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.
The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are not inherently abstract.
In the instant claims, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
Lastly, the claims do not provide an inventive concept.  As discussed above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer.  Even when viewed as whole, nothing in the claim adds significantly more (i.e. inventive concept) to the abstract idea.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698         

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691